 1   Christian M. Knox (SB No. 171780)
     Colleen A. Snyder (SB No. 274064)
 2   Ruderman & Knox, LLP
     1300 National Drive, Suite 120
 3   Sacramento, CA 95834
     Telephone: (916) 563-0100
 4   Facsimile: (916) 563-0114
     christian@rudermanknox.com
 5   colleen@rudermanknox.com
 6   Attorneys for Plaintiff
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                       FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
      CYNTHIA FERNANDEZ, an Individual,              Case No. 2:19-CV-00082-MCE-AC
12
                            Plaintiff,               JOINT STIPULATION AND
13                                                   REQUEST TO STAY DISCOVERY
             v.                                      PENDING RULING ON
14                                                   DEFENDANT’S MOTION TO
                                                     DISMISS
15    ELK GROVE UNIFIED SCHOOL
      DISTRICT,
16                                                   Judge: Hon. Morrison C. England, Jr.
                            Defendant.
17
18
            IT IS HEREBY STIPULATED by and between PLAINTIFF Cynthia Fernandez,
19
     an Individual, and DEFENDANT Elk Grove Unified School District (collectively
20
     referred to herein as “the Parties”), through their counsel of record, as follows:
21
     1.     On January 11, 2019, Plaintiff Cynthia Fernandez filed her Complaint in the
22
            instant action (ECF Doc. 1);
23
     2.     On January 14, 2019, the Court issued a Pretrial Scheduling Order which required
24
            discovery to be completed within 365 days of the filing of the Complaint (ECF
25
            Doc. 4);
26
     3.     On April 8, 2019, Defendant Elk Grove Unified School District filed its Motion to
27
            Dismiss/Strike Portions of the Complaint (ECF Doc. 7);
28

     JOINT STIPULATION AND REQUEST TO STAY DISCOVERY                                      Page 1
     Case No. 2:19-cv-00082-MCE-AC
 1   4.     On April 29, 2019, Plaintiff filed an Amended Complaint (ECF Doc. 9);
 2   5.     On May 13, 2019, Defendant Elk Grove Unified School District filed its Motion to
 3          Dismiss/Strike Portions of the Amended Complaint (ECF Doc. 10);
 4   6.     On May 14, 2019, the Court vacated the hearing and ordered that all Opposition
 5          and/or Reply briefs be filed in accordance with the original hearing date of June
 6          27, 2019 (ECF Doc. 11);
 7   7.     On July 11, 2019, Plaintiff filed an Opposition to the Motion to Dismiss/Strike
 8          Portions of the Amended Complaint (ECF Doc. 15);
 9   8.     On July 25, 2019, Defendant filed a Reply to the Opposition to the Motion to
10          Dismiss/Strike Portions of the Amended Complaint (ECF Doc. 17);
11   9.     The parties require a ruling on the Motion to Dismiss/Strike Portions of the
12          Amended Complaint prior to engaging in discovery;
13   10.    Therefore, the Parties request that the Court stay discovery six (6) months,
14          pending a decision on the Defendant’s motion and the completion of a Joint Case
15          Management Conference.
16                                             Respectfully Submitted,
17   Dated: September 10, 2019
18                                             /S/ CHRISTIAN M. KNOX
                                               CHRISTIAN M. KNOX
19                                             Attorney for Plaintiff Cynthia Fernandez
20
21
     Dated: September 10, 2019
22
                                               /S/ DOMENIC D. SPINELLI
23                                             DOMENIC SPINELLI
24                                             Attorney for Defendant Elk Grove Unified
                                               School District
25
26
27
28

     JOINT STIPULATION AND REQUEST TO STAY DISCOVERY                                       Page 2
     Case No. 2:19-cv-00082-MCE-AC
 1                                                ORDER

 2            Good cause having been shown, the parties’ stipulation is adopted as the Order of this

 3   Court.

 4            IT IS SO ORDERED.

 5   Dated: September 13, 2019

 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     JOINT STIPULATION AND REQUEST TO STAY DISCOVERY                                            Page 3
     Case No. 2:19-cv-00082-MCE-AC
